*736Proceeding pursuant to CPLR article 78, inter alia, to prohibit enforcement of an order of the Supreme Court, Suffolk County (Mullen, J.), dated October 25, 1994, which granted the Suffolk County District Attorney’s application for the appointment of a Special District Attorney pursuant to County Law § 701.
Adjudged that the proceeding is dismissed, without costs or disbursements.
We note that the October 25, 1994, order appointing the respondent Nassau County District Attorney Denis Dillon as Special District Attorney has since been vacated by the respondent Justice Mullen by order dated November 15, 1994, and accordingly, the instant petition, insofar as it seeks to prohibit enforcement of the October 25th order, has been rendered academic.
To the extent that the petition seeks other relief, we note that a subsequent CPLR article 78 proceeding commenced by this petitioner supersedes the instant petition with respect to that relief (see, Matter of Suffolk County Legislature v Mullen, 211 AD2d 736 [decided herewith]). Mangano, P. J., Sullivan, Balletta, Rosenblatt and Miller, JJ., concur.